i 1 PagelD.50 Page 1 of 1
AQ 245B (R&ASB/RiG baGaCAtik MOT Getty ockment 28 Filed 08/17/2 9 9 Page | of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORNIA

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Juan Gonzalez-Galvan Case Number: 21-cr-01 746-KSC
Brittany SHerron Fi - p |
Defendant's Attorney

 

REGISTRATION NO. 01692506
AUG 17 2021 |

THE DEFENDANT: —
pleaded guilty to count(s)_1 OF THE SUPERSEDING INFORMATIO N OUD RMEANOR I eo anin
BY ty DEPUTY

 

 

 

 

L] was found guilty to count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325(A)(1) Improper Attempted Entry by an Alien (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)

 

Count(s) Underlying Information dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED
XX] Assessment: $10 WAIVED
Fine: WAIVED
L] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

8/17/2021

Date of Imposition of Sentence
4 a

 

    

——

HONORABLE KAREN S. CRAWFORD
UNITED STATES MAGISTRATE JUDGE
